UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1093



JIMMY C. ARTRIP,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PRO-
GRAMS, UNITED STATES DEPARTMENT OF LABOR;
ISLAND CREEK COAL COMPANY,

                                                         Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(98-112-BLA)


Submitted:   May 18, 1999                     Decided:   June 9, 1999


Before WIDENER and KING, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy C. Artrip, Petitioner Pro Se. Patricia May Nece, Jeffrey
Steven Goldberg, Christian P. Barber, UNITED STATES DEPARTMENT OF
LABOR, Washington, D.C.; Ann Brannon Rembrandt, JACKSON & KELLY,
Charleston, West Virginia, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy C. Artrip seeks review of the Benefits Review Board’s

decision and order affirming the administrative law judge’s denial

of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945 (West

1986 & Supp. 1998).   Our review of the record discloses that the

Board’s decision is based upon substantial evidence and is without

reversible error.   Accordingly, we affirm on the reasoning of the

Board.   See Artrip v. Director, Office of Workers’ Compensation

Programs, BRB No. 98-112-BLA, (B.R.B. Dec. 9, 1998).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2